Exhibit 10.1

NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This Ninth Amendment to Amended and Restated Loan Agreement (this “Amendment”)
is made and entered into to be effective for all purposes as of July 30, 2010,
by and between JPMORGAN CHASE BANK, NA, a national banking association
[successor by merger to Bank One, NA (Illinois)] with its main office in
Chicago, Illinois and with a banking office located at 420 Throckmorton Street,
Suite 400, Fort Worth, Texas 76102 (“Lender”), and PLAINSCAPITAL CORPORATION, a
Texas corporation (“Borrower”).

RECITALS:

A. Lender’s predecessor and Borrower have previously executed that certain
Amended and Restated Loan Agreement (as amended, the “Agreement”) dated
October 1, 2001, which has been amended by: (i) that certain First Amendment to
Amended and Restated Loan Agreement dated August 1, 2002; (ii) that certain
Second Amendment to Amended and Restated Loan Agreement dated as of August 1,
2003; (iii) that certain Third Amendment to Amended and Restated Loan Agreement
dated as of June 1, 2004; (iv) that certain Fourth Amendment to Amended and
Restated Loan Agreement dated as of November 21, 2005; (v) that certain Fifth
Amendment to Amended and Restated Loan Agreement dated as of October 16, 2006;
(vi) that certain Sixth Amendment to Amended and Restated Loan Agreement dated
as of December 19, 2007; (vii) that certain Seventh Amendment to Amended and
Restated Loan Agreement dated as of June 19, 2009; and (viii) that certain
Eighth Amendment to Amended and Restated Loan Agreement, dated April 23, 2010.

B. Under the Agreement, Lender agreed to extend to Borrower a revolving line of
credit (the “LOC”) evidenced by that certain Promissory Note dated as of June 1,
2004, which has been executed by Borrower and is payable to Lender in the
maximum principal amount of $20,000,000.00 (the “Original Revolving Note”).

C. The Original Revolving Note was amended and restated as well as renewed and
extended pursuant to that certain Amended and Restated Promissory Note, dated as
of November 21, 2005, made by Borrower and payable to the order of Lender (the
“First Amended Revolving Note”).

D. The First Amended Revolving Note was amended and restated as well as renewed
and extended pursuant to that certain Second Amended and Restated Promissory
Note, dated as of October 16, 2006, made by Borrower and payable to the order of
Lender (the “Second A&R Revolving Note”).

E. The Second A&R Revolving Note was amended and restated as well as renewed and
extended pursuant to that certain Third Amended and Restated Promissory Note,
dated as of December 19, 2007, made by Borrower and payable to the order of
Lender (the “Third A&R Revolving Note”).

F. The Third A&R Revolving Note was amended and restated as well as renewed and
extended pursuant to that certain Fourth Amended and Restated Promissory Note,
dated as of June 19, 2009, made by Borrower and payable to the order of Lender
(the “Note”).

 

NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT – Page 1

DALLAS\4117985



--------------------------------------------------------------------------------

G. Borrower has now requested that Lender agree to renew the LOC and modify
certain provisions under the Loan Agreement, and Lender is willing to do so
provided that, among other things, the Agreement is amended as herein provided.

H. The parties to this Amendment desire to modify and amend the Agreement as
hereinafter set forth and to enter into this Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to all terns, conditions, and covenants herein set forth, Lender and
Borrower hereby covenant and agree as follows:

1. Acknowledgment of Outstanding Balance; Reduction of LOC. The parties hereto
acknowledge that the outstanding principal balance under the Note as of the date
of this Agreement is SEVENTEEN MILLION SEVEN HUNDRED THOUSAND AND NO/100 Dollars
($17,700,000.00). Furthermore and notwithstanding anything to the contrary, the
parties hereto agree that from and after the date hereof the aggregate amount
outstanding under the LOC shall at no time exceed $17,700,000.00.

2. Non-Performing Asset Ratio. Section 5.14 of the Loan Agreement is hereby
amended such that Borrower shall not permit the Non-Performing Asset Ratio of
Bank or any other Banking Subsidiary as of the last day of any calendar quarter
to exceed: (i) 3.50% as of September 30, 2010 and December 31, 2010; (ii) 3.25%
as of March 31, 2011; and (iii) 3.00% at all times thereafter. For the purposes
of this provision and notwithstanding anything to the contrary, the term
“Non-Performing Asset Ratio” shall mean the ratio, expressed as a percentage, of
(i) Bank’s or any other Banking Subsidiary’s Non-Performing Assets to (ii) the
sum of (a) Bank’s or any other Banking Subsidiary’s Total Loans, plus (b) Bank’s
or any other Banking Subsidiary’s real estate owned (OREO) through foreclosure
or deed-in-lieu of foreclosure, all determined by applicable regulatory
accounting principles consistently applied.

3. Renewal and Extension of Maturity. Notwithstanding anything to the contrary,
the LOC is hereby renewed and extended to July 31, 2011, and the definition of
“Termination Date” under the Agreement is hereby revised to be July 31, 2011.

4. Amended and Restated Revolving Note. In furtherance of the extension of the
LOC, the Note shall be amended, restated and reduced by that certain Fifth
Amended and Restated Promissory Note (the “New Note”), dated of even date
herewith, made by Borrower and payable to the order of Lender in the maximum
principal amount of $17,700,000.00.

5. Conditions Precedent. The obligation of Lender to enter into this Amendment
is subject to the performance of each of the following conditions precedent:

(a) Revolving Note. Borrower shall have executed and delivered to Lender the New
Note, which shall be deemed to be the Revolving Note as defined in the
Agreement;

 

NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT – Page 2

DALLAS\4117985



--------------------------------------------------------------------------------

(b) Resolutions of Borrower. Lender shall have received corporate resolutions of
the Board of Directors of Borrower, certified by the Secretary of Borrower,
which resolutions authorize the execution, delivery and performance by Borrower
of this Amendment and the New Note. Included in said resolutions or by separate
document, Lender shall receive a certificate of incumbency certified by the
Secretary of Borrower certifying the names of each officer authorized to execute
this Amendment and the New Note, together with specimen signatures of such
officers;

(c) Additional Papers. Borrower shall have delivered to Lender such other
documents, records, instruments, papers, opinions, and reports, as shall have
been requested by Lender, to evidence the status or organization or authority of
Borrower or to evidence the payment or the securing of the Obligations, all in
form satisfactory to Lender and its counsel; and

(d) Proceedings. All proceedings of Borrower in connection with the transactions
contemplated by this Amendment and all documents incident thereto shall be
satisfactory in form and substance to Lender and its counsel; and Lender shall
have received copies of all documents or other evidence which Lender or its
counsel may reasonably request in connection with said transactions and copies
of records and all proceedings in connection therewith, all in form and
substance satisfactory to Lender and its counsel.

6. Definitions. All capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the same meaning as given to such
terms in the Agreement. For the avoidance of doubt and notwithstanding anything
to the contrary, the term “Net Income” shall for all purposes mean, with respect
to the four (4) calendar quarters immediately preceding any date of computation
of Net Income, the net income for Bank or any other Banking Subsidiary for such
four (4) calendar quarters.

7. Representations and Warranties. Borrower represents and warrants to Lender
that (a) all of the representations and warranties contained in the Agreement,
the Security Instruments, and all instruments and documents executed pursuant
thereto or contemplated thereby are true and correct in all material respects on
and as of the date of this Amendment, (b) the execution, delivery and
performance of this Amendment, the New Note and any and all other documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of Borrower, (c) no Event of Default exists under
the Agreement and there are no defenses, counterclaims or offsets to the Prior
Revolving Note, the New Note, or any of the Security Instruments, and (d) no
change has occurred, either in any case or in the aggregate, in the condition,
financial or otherwise, of Borrower or Bank or with respect to Borrower’s or
Bank’s assets or properties from the facts represented in the Agreement or any
Security Instrument which would have a material adverse effect on the financial
condition, business, or assets of Borrower or Bank.

8. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants made in this Amendment or in any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment, and no investigation by Lender or any closing shall
affect such representations, warranties and covenants or the right of Lender to
rely upon them.

 

NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT – Page 3

DALLAS\4117985



--------------------------------------------------------------------------------

9. References to Agreement. The Agreement and any and all other agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Agreement, as amended hereby,
are hereby amended so that any reference therein to the Agreement shall mean a
reference to the Agreement as amended hereby.

10. Further Assurances. Borrower agrees that at any time and from time to time,
upon the request of Lender, Borrower will execute and deliver such further
documents and do such further acts and things as Lender may reasonably request
in order to fully effect the purposes of this Amendment and to provide for the
payment of the Obligations.

11. Acknowledgment. Borrower ratifies and confines that the Agreement as amended
hereby, the Note, the Security Instruments and the other Loan Documents are and
remain in full force and effect in accordance with their respective terms, that
the Security Instruments secure the payment of all of the Obligations, that the
Collateral is unimpaired by this Amendment, and that the Collateral is security
for the payment and performance in full of all of the Obligations. The
undersigned officer of Borrower executing this Amendment represents and warrants
that he has full power and authority to execute and deliver this Amendment on
behalf of Borrower, that such execution and delivery has been duly authorized by
the Board of Directors of Borrower, and that the resolutions of Borrower
previously delivered to Lender in connection with the execution and delivery of
the Agreement are and remain in full force and effect and have not been altered,
amended or repealed in any manner.

12. Existing Loan Documents. Except as amended and modified by this Amendment,
the Agreement, the Note, the Security Instruments and all other Loan Documents
shall remain in full force and effect in accordance with the terms and
provisions thereof. Any reference in any of the Loan Documents to the “Amended
and Restated Loan Agreement” shall be deemed to be references to the Agreement
as amended hereby through the date hereof. In the event of any conflict between
this Amendment and the Agreement, this Amendment shall control and the Agreement
shall be construed accordingly.

13. Counterparts. This Amendment has been executed in a number of identical
counterparts, each of which constitutes an original and all of which constitute,
collectively, one agreement; but in making proof of this Amendment, it shall not
be necessary to produce or account for more than one such counterpart.

14. Severability. In the event any one or more of the provisions contained in
the Agreement or this Amendment should be held to be invalid, illegal or
unenforceable in any respect, the validity, enforceability and legality of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby, and shall be enforceable in accordance with their
respective terms.

15. Expenses. Borrower agrees to pay to Lender all reasonable costs incurred
(whether by Lender, Borrower, or otherwise) in connection with the preparation,
execution, and consummation of this Amendment and the consummation of all
transactions contemplated by this Amendment.

 

NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT – Page 4

DALLAS\4117985



--------------------------------------------------------------------------------

16. Applicable Law. THIS AMENDMENT, THE REVOLVING NOTE AND ALL OTHER DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN FORT WORTH, TARRANT COUNTY, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. THE PARTIES TO THIS AMENDMENT
HEREBY CONSENT THAT VENUE OF ANY ACTION BROUGHT UNDER THIS AMENDMENT OR UNDER
ANY OF THE LOAN DOCUMENTS SHALL BE IN TARRANT COUNTY, TEXAS.

17. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and Borrower and their respective successors and assigns,
except Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Lender.

18. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

19. No Oral Agreements. Pursuant to Section 26.02 of the Texas Business and
Commerce Code the following notice is given:

THIS WRITTEN AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, Lender and Borrower, by and through their respective duly
authorized officers or representatives, have caused this Amendment to be
executed and delivered as of the date first above written.

 

LENDER: JPMORGAN CHASE BANK, NA, a national banking association [successor by
merger to Bank One, NA (Illinois)] By:  

/s/ Timothy F. Johnson

Name:   Timothy F. Johnson Title:   Senior Vice President

 

NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT – Page 5

DALLAS\4117985



--------------------------------------------------------------------------------

BORROWER: PLAINSCAPITAL CORPORATION By:  

/s/ Jeff Isom

Name:   Jeff Isom Title:   Executive Vice President and Chief Accounting Officer

 

NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT – Page 6

DALLAS\4117985